DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raduchel (US 10,685,516).
Regarding claim 1, Raduchel discloses a mobile device and method, comprising: 
processing circuitry; a memory coupled with the processing circuitry, the memory including instructions, that when executed by the processing circuitry (via visitor device 102, col. 4, line 55-67; Fig. 1), cause the processing circuitry to: 
process data configured to launch a virtual intercom interface (via mobile app, col. 4, line 55-67 and col. 6, lines 25-62); 

process a selection of an identifier of the one or more identifiers (col. 16, lines 17-19); and 
send an indication to a recipient device associated with the identifier, the indication to indicate to the individual, via the recipient device, that a user is attempting to contact the resident via the virtual intercom interface (via indication on occupant device 106, col. 16, lines 20-37 and col. 6, lines 6-16; col. 7, lines 30-45).
Regarding claim 2, Raduchel discloses the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to: establish a connection with the recipient device; and communicate audio communications with the recipient device over the connection through the virtual intercom interface (col. 16, line 64 to col. 17, line 6).
Regarding claim 3, Raduchel discloses wherein each of the one or more identifiers comprise a name, a phone number, an email address, a username, or a combination thereof (via name, col. 16, line 13-16).
Regarding claim 5, Raduchel discloses the processing circuitry to send the indication as a text message to the recipient device (via text message, col. 5, lines 17-20).
Regarding claim 7, Raduchel discloses the indication further to indicate the user is attempting to gain access to a space via an access control device of the smart building system (via request to communicate with an occupant and access to facility, col. 17, lines 29-35 and col. 10, lines 8-13).
Regarding claim 8, Raduchel discloses wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to receive the data from a camera application configured to process a Quick Response (QR) code, the data comprising a link to launch the virtual intercom interface (col. 11, line 54 to col. 12, line 8).

Regarding claim 10, Raduchel discloses wherein the virtual intercom interface is configured to launch in a mobile application associated with the smart building system (via mobile app, col. 12, lines 1-8).
Regarding claim 11, Raduchel discloses the virtual intercom interface is configured to launch in a web browser (via a website for communicating with an occupant, col. 11, lines 57-63).
Regarding claim 12, Raduchel discloses a smart building system (via centralized computer system 108, col. 7, lines 10-29), comprising: 
processing circuitry; a memory coupled with the processing circuitry, the memory including instructions, that when executed by the processing circuitry, cause the processing circuitry to: 
receive a request to present a virtual directory in a virtual intercom interface on a mobile device or an intercom device, the virtual directory comprising one or more identifiers, each of the one or more identifiers associated with an individual associated with a building comprising the smart building system (via directory of occupants presented, col. 15, line 47 to col. 16, line 19); 
provide the virtual directory to the mobile device or the intercom device (via virtual directory on mobile app, col. 16, lines 1-6); 
receive, from a recipient device associated with the individual, a request to provide access to a space of the building (via request to communicate with an occupant and access to facility, col. 17, lines 29-35); and 

Regarding claim 13, Raduchel discloses the intercom device, and wherein the request to present the virtual directory is received via the intercom device (via visitor device, col. 15, lines 60-62).
Regarding claim 14, Raduchel discloses wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to: 
receive, via the intercom device, a selection of an identifier of the one or more identifiers; 
process the selection of the identifier; and send an indication to the recipient device associated with the identifier, the indication to indicate that a user of the mobile device or the intercom device is attempting to access the space (col. 16, lines 11-23; col. 17, lines 29-35).
	Regarding claim 15, Raduchel discloses a computer-implemented method, comprising: 
executing, on a mobile device, a virtual intercom comprising a virtual intercom interface (via mobile app, col. 4, line 55-67 and col. 6, lines 25-62); 
processing, by the virtual intercom, a request to contact a recipient device associated with a person associated with a building (via request through mobile app, col. 7, lines 30-45, and col. 16, lines 1-19); 
communicating, by the mobile device, an indication to the recipient device, the indication to indicate that another person is attempting to contact via the virtual intercom interface (via notification, col. 8, lines 40-48); and 
establishing, by the mobile device, a connection with the recipient device (col. 8, lines 55-61).
Regarding claim 16, Raduchel discloses communicating audio communications with the recipient device over the connection (col. 17, lines 4-6).
Regarding claim 17, Raduchel discloses presenting the audio communications received from the recipient device in the virtual intercom interface (col. 17, lines 19-23).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 4, 6, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, and further in view of David (US 2019/0051144).
	Regarding claims 4, 18, Raduchel fail to specifically disclose wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a voice over Internet Protocol (VoIP) channel to the recipient device.
David teaches a VOIP communication can be used to send notifications to a recipient device (Para. 82).
From the teachings of David, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel to include wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a voice over Internet Protocol (VoIP) channel to the recipient device in order to use a reliable communication channel as simple substitution of one communication technology for another communication technology is considered obvious to one of ordinary skill in the art.
Regarding claims 6, 20, Raduchel fails to disclose wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a plain old telephone service (POTS) channel to the recipient device.
David teaches a POTS channel can be utilized to send a notification (via dial numbers, Para. 87).
From the teachings of David, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel to include wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a plain old telephone service (POTS) channel to the recipient device as simple .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gant (US 11,151,827) teaches a virtual entry system for a building.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689